Citation Nr: 0013620	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-01 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of Bell's 
palsy.

2.  Whether the September 1981 RO rating decision which 
denied service connection for a neck condition contains clear 
and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to January 
1967, and from November 1970 to July 1975.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for Bell's palsy is 
plausible.

3.  The RO's decision in September 1981 was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of Bell's 
palsy is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The September 1981 RO rating decision which denied 
entitlement to service connection for a neck condition did 
not contain CUE.  38 U.S.C.A. § 7111(West 1999 ; and 
38 C.F.R. § § 20.1400-1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The moving party contends that the RO committed clear and 
unmistakable error in a September 1981 RO rating decision 
which denied service connection for a neck condition.  He 
claims that the RO should have granted service connection 
based on ongoing neck pain and an inservice injury to the 
cervical spine. 

The moving party further contends that he has current 
disability as a residual of inservice Bell's palsy.  In 
correspondence received in November 1997, he asserted that 
ever since service he had had no control of the muscles of 
his forehead due to Bell's palsy caused by the trauma of his 
head striking sandbags during an artillery attack.

A service medical record dated May 4, 1972, reflects that he 
fell during an artillery barrage.  He had lower back pain 
radiating to the lower buttocks.  The impression was possible 
contusion and probable sprain of the left low back area.

Five days later in May 1972, at the 95th Evacuation Hospital, 
the right side of the veteran's face was noted to have no 
feeling.  He was diagnosed as having Bell's palsy on the 
right.  

A service department hospital medical record dated May 11, 
1972, shows that the veteran was admitted for treatment for 
Bell's palsy which had begun six days prior.  According to 
the May 11 record, there was no history of head trauma and 
there was no previous history of similar symptoms.  A 
treating physician noted that Bell's palsy subsided 
completely in 85 percent of cases with no treatment 
whatsoever.  Precautions were taken to protect the veteran's 
eyes.  The veteran was returned to duty on May 15, 1972.  The 
diagnosis was Bell's palsy on the right.  

In July 1972, he was seen on one occasion for follow up 
purposes.

A service medical record dated in August 7, 1972, reflects 
that the veteran was having ongoing pain on the right side of 
his neck on flexion.  A service medical record of treatment 
on August 17, 1972, reflects that the veteran was to be 
treated for steroids for five days with analgesics for neck 
pain.  

Another service medical record dated in late August 1972 
shows that the veteran complained of pain and stiffness in 
the right side of his neck, with headache.  A history of 
Bell's palsy was noted.  He stated he had been told that he 
had a "pinched nerve" in his neck.  Orthopedic consultation 
was recommended.

During the veteran's July 1975 service discharge examination, 
a history of a fall during a rocket barrage at Quang Tri was 
noted.  A history of Bell's palsy and pinched nerve were 
noted.  Clinical evaluation of the head, face, neck and 
scalp, musculoskeletal system, and neurological system at 
that time was normal.  The diagnoses included "hx of Bells 
palsy-treated." Physical profile was a "1" in all 
categories.

The postservice evidence includes the report of an August 
1981 VA examination, at which time the veteran stated he had 
pressure in his neck, and that it felt tight and sore.  This 
pressure and pain were described as going up to the head and 
into the frontal area causing his eyes to hurt and to have 
photophobia.  By history, at times these headaches became 
quite unbearable, particularly when there was a weather 
change, although there was pain in the neck at all times.  
The veteran had no problems with his arms particularly, 
although he did have pain from the neck down into the 
shoulder, contiguously.  He stated that at times his lips and 
cheeks had been numb.  August 1981 X-rays of the cervical 
spine were unremarkable.  Pertinent diagnoses were "cervical 
spine no disease found," and tension headaches.

The RO denied service connection for a neck condition in a 
September 1981 rating decision.  Although the RO notified the 
moving party of that decision, he did not appeal.  The 
evidence of record at the time of the September 1981 decision 
included the service medical records which documented the May 
1972 incident in which the veteran fell during a mortar fire 
attack, and was evaluated for Bell's palsy, and the July 1975 
separation examination report showing that his neurological 
and musculoskeletal conditions were clinically evaluated as 
normal.  Also included was an August 1981 VA examination 
report showing no current disease of the cervical spine.  The 
RO denied the claim for service connection for a neck 
condition on the basis that a cervical spine disease was not 
currently shown.

VA records of treatment in October and November 1997 show 
that the veteran complained of neck pain, and gave a history 
of a neck injury in Vietnam, when he was knocked into sand 
bags, causing paralysis.  The only pertinent diagnosis was 
"neck pain."

During a December 1997 VA examination, the examiner diagnosed 
the veteran as having had facial nerve paralysis in 1972, 
developing 12 hours after a concussion, resolving within 3 to 
4 months.  He indicated that there was some question as to 
whether this was secondary to the concussion or whether it 
was a "spontaneous, so-called Bell's palsy which just 
happened to occur at that time."  He stated that because  of 
the "closeness to the injury this is an unanswerable 
question."  In any event, he noted, this had resolved 
spontaneously and the veteran had only a "barely perceptible 
right forehead weakness on facial nerve muscular testing."  

A January 1998 VA examiner, a neurologist, prepared an 
extremely detailed and analytical six page report, including 
medical history, subjective complaints, and objective 
findings.  In his conclusion, he found that the veteran's 
inservice condition resolved almost completely by the end of 
3 weeks, and had not recurred.  He wrote that the condition 
was best described as facial paralysis from which the veteran 
had completed recovery, "as one might expect," namely with 
over 99 percent return of function.  In the examiner's view, 
the amount of impairment was of such negligible degree that 
in repose it could not be recognized and only the most 
critical and astute observer would be able to see the 
differences in motility.   In his view, the degree of 
involvement of the sense of taste was trivial, and the 
veteran retained taste on both sides, "though there is a 
difference in his description of the intensity."  

The examiner's diagnosis was that the veteran had experienced 
a facial paralysis of transient reversible type, otherwise 
known as Bell's palsy.  According to the examiner, this 
condition had for practical purposes made a complete 
recovery.  The examiner stated that "[v]ery few patients who 
have this disorder are lucky enough to do as well as the 
[veteran] has done."  The examiner found that the condition 
was not disfiguring, was not deforming, was not a source of 
disability, and did not expose the eye to drying or any form 
of injury.  In a response to a query by the RO, the examiner 
gave a detailed explanation why there was no chance that the 
condition was the result of a fall and striking of the 
forehead. 

During the veteran's March 1999 RO hearing, he testified that 
he pinched a nerve in his neck during an inservice artillery 
attack in Vietnam.  He submitted a picture of his face being 
swollen right after the incident.  He described his symptoms 
of Bell's palsy shortly thereafter.  He said he received 
steroid shots while in Vietnam.  He said his eye was still 
drooping when he left Vietnam, and he had to wear a patch 
over his eye.  He described his lip drooping and loss of 
taste.  He described a loss of sensitivity on the right side 
of his face.  He said someone in service told him that he 
might have Bell's palsy as a result of his inservice fall.  


Analysis

Clear and Unmistakable Error in September 1981 RO Decision

As noted above, the RO denied service connection for a neck 
condition in a September 1981 rating decision.  Although the 
RO notified the moving party of that decision, he did not 
appeal.  Therefore, the RO's decision of September 1981 is 
final.  38 U.S.C.A. § 7105 (West 1991).

The issue before the Board is whether the RO rating decision 
of September 1981, which denied service connection for a neck 
condition, contains CUE.  Under the provisions of 38 C.F.R. § 
3.105(a), previous determinations that are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
In order for a claim of CUE to be valid, there must have been 
an error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997);  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994);  (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, 
the error must be "undebatable" and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Id.  Simply to claim 
CUE on the basis that the previous adjudication improperly 
weighed and evaluated the evidence does not rise to the 
stringent definition of CUE, nor can broad-brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, non-specific claim of 
"error" meet the restrictive definition of CUE.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993). 

The Board accepts the moving party's testimony that he 
sustained a neck injury under combat conditions, during the 
May 1972 mortar fire attack in Vietnam, as the RO was 
obligated to do in 1981.  38 U.S.C.A. § 1154(b).  

However, there is no contention, and no evidence to show, 
that the proper regulations and the facts as they were known 
at the time were not before the RO in September 1981 when it 
denied service connection for a neck condition.  The denial, 
based on the facts and regulations before the RO, was on the 
basis that no current or chronic neck disability was shown 
(rather than a finding that no inservice injury occurred, see 
38 U.S.C.A. 1154(b)).  Notwithstanding the inservice combat 
injury and subsequent treatment for neck problems for a 
period during service, the August 1981 VA examination report 
indicated that there was no cervical spine disease found.  X-
rays at the time were negative, and there was no medical 
evidence to the contrary.  The RO's September 1981 
determination that there was no current disability was a 
proper application of the laws and regulations to the facts 
before it.  The finding of no current disability was a proper 
basis for denial of service connection.  The RO denial is 
therefore supportable.

In essence, the moving party argues that the RO did not 
properly consider the inservice injury and the fact that he 
had current neck pain.  However, a claim of CUE on the basis 
that the previous adjudication had improperly weighed and 
evaluated the evidence does not rise to the stringent 
definition of CUE.  Fugo, 6 Vet. App. at 44;  see also 
Russell, 3 Vet. App. at 313.  The moving party has failed 
totally to provide any basis for a conclusion that the RO's 
1981 decision contains CUE. His contention amounts to a 
disagreement with the prior outcome of this decision.  The 
moving party is simply reiterating his previous contentions 
with the outcome of this decision.  Such arguments cannot 
form the basis for a finding of error or any indication why 
the result of this decision would have been different but for 
an alleged error.  The undersigned concludes that the moving 
party has not set forth specific allegations of error, either 
of fact or law, in the 1981 RO decision.  There are no 
specific contentions of error of fact or law, in the 1981 RO 
decision.  Accordingly, in the absence of any additional 
allegations, the motion is denied.


Service Connection for Bell's Palsy

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990);  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81;  Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999);  Robinette v. Brown, 8 Vet. App. 69, 75 (1995);  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The quality and 
quantity of evidence required to meet this statutory burden 
of necessity will depend upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

If the veteran has not presented a well-grounded claim, his 
appeal on the pertinent issues must fail and there is no duty 
to assist him further in the development of the claim.  38 
U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464 (1997).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999). 

Generally, in order for a claim for service connection to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. § 1110;  
38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

In the present case, the veteran was seen in service for what 
was determined to be Bell's palsy.  The veteran has 
complained of problems associated with Bell's palsy ever 
since service.  In this case the examiner who saw the veteran 
in December 1997 noted that the veteran had barely 
perceptible right forehead weakness on facial nerve muscular 
testing.  He did not attribute this to service, but his 
somewhat vague comments did not rule it out either.  It is 
the Board's judgment that this comment is sufficient to well 
ground the claim in light of the other evidence of record.  



ORDER

The motion for revision of the September 1981 RO decision on 
the grounds of CUE is denied.

The veteran has presented a well grounded claim for service 
connection for Bell's palsy.  To this extent only, the appeal 
is granted.


REMAND

In view of the Board's finding that the veteran has submitted 
a well grounded claim for service connection for Bell's 
palsy, VA has a duty to assist in developing the facts 
pertinent to the claim.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.159 (1999).  The Board believes further developmental is 
in order to clarify whether or not the veteran has Bell's 
palsy at present and ,if so, whether it can be dissociated 
from his active service.  Therefore, the case is REMANDED for 
the following:

1. The veteran should be asked to provide 
a list of all health care providers, 
private or VA, inpatient or 
outpatient, who have treated him for 
symptoms associated with Bell's palsy 
in the years following service.  Any 
records identified should be obtained 
and associated with the claims file.

2. .The veteran should be afforded an 
appropriate examination to determine 
whether he has Bell's palsy, and, if 
so, whether it is as likely as not 
associated with his active service.  
The claims folder is to be made 
available to the examiner for review 
prior to and during the examination.  
The examiner should give a complete 
rationale for any opinion expressed.

Thereafter, the RO should readjudicate the claim.  If the 
benefit sought is not granted, the veteran and his 
representative should be given a supplemental statement of 
the case, and be afforded a reasonable opportunity for 
response.  

The veteran is hereby informed that he has a right to present 
any additional evidence or argument while the case is in 
REMAND status.  See Kutscherousky v. West, 12 Vet. App. 129, 
369 (1999).  The purpose of this REMAND is to obtain 
additional development, and no inference is to be drawn as to 
the Board's impression of the matter at this time.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

 


